Citation Nr: 0502216	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected recurrent umbilical hernia with 
postoperative scarring.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to February 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that continued a 10 
percent evaluation for recurrent umbilical hernia with 
postoperative scarring.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran was granted service connection and 
assigned a noncompensable evaluation for postoperative 
umbilical hernia in a July 1981 rating decision.  

Later, in a January 2000 RO decision, a 10 percent disability 
evaluation was assigned, effective on June 15, 1999.  The 10 
percent rating was continued in an RO decision dated in March 
2000.  

In June 2000, the RO granted a temporary total evaluation for 
treatment of the veteran's service-connected hernia 
disability requiring convalescence for the period from May 
19, 2000 to July 1, 2000.   That temporary total evaluation 
was continued by the RO in a November 2000 rating action for 
another month with the assignment of a 10 percent rating 
effective on September 1, 2000.  In a January 2002 rating 
action, the RO continued the 10 percent evaluation for 
recurrent umbilical hernia with postoperative scarring.  

The Board notes that during the course of the appeal, 
effective on August 30, 2002, substantive changes were made 
to the schedular criteria for evaluating skin disabilities, 
as defined in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran was notified of this 
regulatory change in an April 2003 Supplemental Statement of 
the Case.  

Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's scar.  The amended rating 
criteria may be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00..  

As noted previously, the veteran's umbilical hernia is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7339-7804.  

The veteran contends that he experiences increased pain, 
tenderness and limited function due to his hernia scar.  The 
Board notes that the veteran was last examined for VA 
purposes in December 2001.  

In a November 2002 VA pain clinic note, the veteran 
complained of abdominal pain due to past abdominal surgeries 
with tingling and numbness.  

In this case, given the time period since the veteran's most 
recent examination, and evidence of ongoing treatment, a 
current examination is warranted.  See Caffery v. Brown, 6 
Vet App 377 (1994) (holding that VA has an obligation to 
provide contemporaneous examinations).  

As such, a VA examination is warranted to provide a more 
complete disability picture.  Any additional testing or 
examination may provide further information needed to 
evaluate the severity of the service-connected hernia with 
postoperative scarring disability.  

Any additional records referable to recent treatment for the 
service-connected disability also should be obtained.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning any recent 
treatment referable to the service-
connected disability.  Base on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
pertinent records from any identified 
treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected residuals of the 
recurrent umbilical hernia with 
postoperative scarring.  The claims folder 
must be provided to and reviewed by the 
examiner.  The examiner should comment on 
any recurrent umbilical hernia, weakening 
of the abdominal wall, or need for 
supporting belt.  

Also, all signs and symptoms necessary for 
rating any skin disease under the old and 
new rating criteria should be reported in 
detail.  In particular, the examiner is 
requested to comment on the severity of 
veteran's service-connected residual scar.  
The examination report should include 
measurements of the scar area and any 
limitation of motion due to pain.  The 
examiner should also address the degree 
and nature of any functional loss related 
to the veteran's scar disability.  

3.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase in light of the applicable 
rating criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the old and amended rating 
criteria for skin disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




